DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “dynamic range of the equipment is 10”. It is unclear what is meant by dynamic range of the equipment being 10. For the purpose of a compact prosecution, we have interpreted the limitation to mean equipment that is characterized by a dynamic range. 

Claim 10 recites the limitation “nominal flow is 1”. It is unclear what is meant by nominal flow. For the purpose of a compact prosecution, we have interpreted the limitation to mean the ideal/normal flow for the equipment. 

Claim 15 recites the limitation “dynamic range of the equipment is 10”. It is unclear what is meant by dynamic range of the equipment being 10. For the purpose of a compact prosecution, have interpreted the limitation to mean equipment characterized by a dynamic range. 

Claim 16 recites the limitation “nominal flow is 1”. It is unclear what is meant by nominal flow. For the purpose of a compact prosecution, we have interpreted the limitation to mean the ideal/normal flow for the equipment. 

Claim 17 recites the limitation “dynamic range of the equipment is 10”. It is unclear what is meant by dynamic range of the equipment is 10. For the purpose of a compact prosecution, we have interpreted the limitation to mean equipment characterized by a dynamic range. 

Claim 18 recites the limitation “nominal flow is 1”. It is unclear what is meant by nominal flow. For the purpose of a compact prosecution, we have interpreted the limitation to mean the ideal/normal flow for the equipment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reavell et al. (US 20040080321), hereinafter referred to as ‘Reavell’ and Marko Marjamaki et al., “Performance evaluation of the electrical low-pressure impactor”, J. Aerosol Sci. Vol. 31, No. 2, pp. 249-261, 2000, hereinafter referred to as ‘Marjamaki’.

Regarding Claim 1, Reavell discloses
Method for measuring or monitoring the content of particulate matter suspended in carrier gas,  (An electrostatic instrument for measuring particle concentrations and possibly sizes in aerosols [Abstract]) sampled with sample volume flow rate (The sample aerosol flow 1[0041]; Data may be sampled and stored [0092]), the method comprising electrical particle charging of at least some of the particles in i the same sample flow (The sample aerosol flow 1 is passed through the charging device 12, which applies a positive charge to the particles, and then flows along the centre of an annular channel surrounded by a sheath flow of clean gas entering between the inlet pipe 10 and housing 1 at the same flow velocity ([0041]), collecting at least some of the charged particles using electrostatic force in the same sample flow ( The collection electrodes 8 and centre electrode 2 set up an electrical field in the annular conduit 4 which causes the positively charged particles to drift from the sample aerosol, through tie sheath flow [0041]; …the electrostatic forces due to the applied electric field and charge image attraction to surfaces [0046]) and measuring the electrical current carried by at least some of the charged particles (Measurement of the electrical current flowing to these collection plates indicates the number of particles detected [0009]), the collecting are, such that the current carried by the particles collected is measured ( Measurement of the electrical current flowing to these collection plates indicates the number of particles detected [0009]) and the said current is only part of total current carried by the charged particles (the step of eliminating or compensating for the part of the current flowing to said collection electrode which is caused by the rate of change of charged density in said aerosol near said collection electrode [0016]).
However, Reavell does not disclose the charging and collecting are dimensioned by maximizing Pchn2, where Pch = particle penetration through charger and n = number of elementary charges on a particle.
Nevertheless, Marjamaki discloses the number concentration as a function of the penetration through charger P and the average number of charges per particle n ([p. 253, eq. 5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, in view of Marjamaki to maximize the particle penetration through the charger by squaring the average number of charges per particle for the benefit of increasing sensitivity of current analysis and the number of particles in the sample. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reavell and Marjamaki, and further in view of Janka et al. (WO2017077190), hereinafter ‘Janka’. 

Regarding Claim 3, Reavell and Marjamaki disclose the claimed invention discussed in claim 1. 
	However, the combination does not disclose maximizing Pchn2 is performed by adjusting at least one of amending charging voltage and amending residence time of the particles in the charger.
	Nevertheless, Janka discloses adjusting at least one of amending charging voltage and amending residence time of the particles in the charger (Thus it is important to change the cut-off diameter as the CMD of the particle flow changes. As said, the cut-off diameter can be changed e.g. by adjusting trap voltage of the voltage trap or by adjusting flow prior to the diffusion trap (pg. 15 lines 28-31)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell and Marjamaki, in view of Janka to adjust the charging and residence time of the particles in the charger to ensure the removal of essentially all free ions and to improve the accuracy of the output. 
Regarding Claim 11, Reavell, Marjamaki and Bartz disclose the claimed invention discussed in claim 9.
However, Reavell is silent to the language of maximizing Pchn2 is performed by adjusting at least one of amending charging voltage and amending residence time of the particles in the charger.
Nevertheless, Marjamaki discloses the number concentration as a function of the penetration through charger P and the average number of charges per particle n ([p. 253, eq. 5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, in view of Marjamaki to maximize the particle penetration through the charger by squaring the average number of charges per particle for the benefit of increasing sensitivity and the number of particles in the sample. 
However, the combination does not disclose adjusting at least one of amending charging voltage and amending residence time of the particles in the charger.
Nevertheless, Janka discloses adjusting at least one of amending charging voltage and amending residence time of the particles in the charger (Thus it is important to change the cut-off diameter as the CMD of the particle flow changes. As said, the cut-off diameter can be changed e.g. by adjusting trap voltage of the voltage trap or by adjusting flow prior to the diffusion trap (pg. 15 lines 28-31))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell and Marjamaki, in view of Janka to adjust the charging and residence time of the particles in the charger to ensure the removal of essentially all free ions and to improve the accuracy of the output. 

Claims 4, 6, 10, 13, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reavell, Marjamaki, and in further view of Benner et al. (US 20080302666), hereinafter referred to as ‘Benner’.


Regarding Claim 4, Reavell and Marjamaki disclose the claimed invention discussed in claim 1. 
	However, the combination does not disclose a mobility analyzer.
Nevertheless, Benner discloses a mobility analyzer (…the ion mobility analyzer 20 is provided with a controlled nanoflow of the sample at a substantially time-invariant rate. In this regard, the flow rate preferably varies by less than five percent from a nominal rate, more preferably by less than two percent and, most preferably by less than one percent. This allows for a more consistent and reliable analysis to be performed by the ion mobility analyzer 20 [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell and Marjamaki, in view of Benner to include a mobility analyzer for performing a differential mobility analysis on the sampled charged particles ([0021]) and to improve the accuracy of the output. 

Regarding Claim 6, Reavell, Janka, and Marjamaki disclose the claimed invention discussed in claim 5.
However, the combination does not disclose the means for measuring electrical current carried by the electrically charged particles is a mobility analyzer (electrostatic precipitator).
Nevertheless, Benner discloses a mobility analyzer (Thus, the ion mobility analyzer 20 is provided with a controlled nanoflow of the sample at a substantially time-invariant rate. In this regard, the flow rate preferably varies by less than five percent from a nominal rate, more preferably by less than two percent and, most preferably by less than one percent. This allows for a more consistent and reliable analysis to be performed by the ion mobility analyzer 20 [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, Janka, and Marjamaki, in view of Benner to include a mobility analyzer for performing a differential mobility analysis on the sampled charged particles ([0021]) and to improve the accuracy of the output. 

Regarding Claim 10, Reavell Janka, and Marjamaki disclose the claimed invention discussed in claim 9.
However, the combination does not disclose a flow is 0.3 - 3 when nominal flow is 1.
Nevertheless, Benner discloses a flow is 0.3 – 3 when nominal flow is 1 (low flow-rate (or nanoflow) pump capable of pumping the sample to a capillary 34 at a relatively low rate (e.g., less than or equal to 1.0 microliters per minute) [0118]; the ion mobility analyzer 20 is provided with a controlled nanoflow of the sample at a substantially time-invariant rate. In this regard, the flow rate preferably varies by less than five percent from a nominal rate, more preferably by less than two percent and, most preferably by less than one percent [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, Janka and Marjamaki, in view of Benner to include a flow with the range 0.3-3 when nominal flow is 1 for enabling proper ionization or charging of the particles of the sample and to improve the accuracy of the output.

Regarding Claim 12, Reavell and Marjamaki disclose the claimed invention discussed in claim 9.
However, the combination does not disclose a mobility analyzer (electrostatic precipitator).
Nevertheless, Benner discloses a mobility analyzer (Thus, the ion mobility analyzer 20 is provided with a controlled nanoflow of the sample at a substantially time-invariant rate. In this regard, the flow rate preferably varies by less than five percent from a nominal rate, more preferably by less than two percent and, most preferably by less than one percent. This allows for a more consistent and reliable analysis to be performed by the ion mobility analyzer 20 [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, Janka and Marjamaki, in view of Benner to include a mobility analyzer for performing a differential mobility analysis on the sampled charged particles ([0021]) and to improve the accuracy of the output. 

Regarding Claim 13, Reavell and Marjamaki disclose the claimed invention discussed in claim 3.
However, the combination does not disclose a mobility analyzer (electrostatic precipitator).
Nevertheless, Benner discloses a mobility analyzer (Thus, the ion mobility analyzer 20 is provided with a controlled nanoflow of the sample at a substantially time-invariant rate. In this regard, the flow rate preferably varies by less than five percent from a nominal rate, more preferably by less than two percent and, most preferably by less than one percent. This allows for a more consistent and reliable analysis to be performed by the ion mobility analyzer 20 [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell and Marjamaki, in view of Benner to include a mobility analyzer for performing a differential mobility analysis on the sampled charged particles ([0021]) and to improve the accuracy of the output. 

Regarding Claim 14, Reavell, Janka and Marjamaki disclose the claimed invention discussed in claim 11.
However, the combination does not disclose a mobility analyzer (electrostatic precipitator).
Nevertheless, Benner discloses a mobility analyzer (Thus, the ion mobility analyzer 20 is provided with a controlled nanoflow of the sample at a substantially time-invariant rate. In this regard, the flow rate preferably varies by less than five percent from a nominal rate, more preferably by less than two percent and, most preferably by less than one percent. This allows for a more consistent and reliable analysis to be performed by the ion mobility analyzer 20 [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, Janka, and Marjamaki, in view of Benner to include a mobility analyzer for performing a differential mobility analysis on the sampled charged particles ([0021]) and to improve the accuracy of the output.

Regarding Claim 16, Reavell, Janka and Marjamaki disclose the claimed invention discussed in claim 15.
However, the combination does not disclose a flow is 0.3 - 3 when nominal flow is 1.
Nevertheless, Benner discloses a flow is 0.3 – 3 when nominal flow is 1 (low flow-rate (or nanoflow) pump capable of pumping the sample to a capillary 34 at a relatively low rate (e.g., less than or equal to 1.0 microliters per minute) [0118]; the ion mobility analyzer 20 is provided with a controlled nanoflow of the sample at a substantially time-invariant rate. In this regard, the flow rate preferably varies by less than five percent from a nominal rate, more preferably by less than two percent and, most preferably by less than one percent [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, Janka, and Marjamaki, in view of Benner to include a flow with the range 0.3-3 when nominal flow is 1 for enabling proper ionization or charging of the particles of the sample and to improve the accuracy of the output.

Regarding Claim 18, Reavell, Janka and Marjamaki disclose the claimed invention discussed in claim 17.
However, the combination does not disclose a flow is 0.3 - 3 when nominal flow is 1.
Nevertheless, Benner discloses a flow is 0.3 – 3 when nominal flow is 1 (low flow-rate (or nanoflow) pump capable of pumping the sample to a capillary 34 at a relatively low rate (e.g., less than or equal to 1.0 microliters per minute) [0118]; the ion mobility analyzer 20 is provided with a controlled nanoflow of the sample at a substantially time-invariant rate. In this regard, the flow rate preferably varies by less than five percent from a nominal rate, more preferably by less than two percent and, most preferably by less than one percent [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, Janka, and Marjamaki, in view of Benner to include a flow with the range 0.3-3 when nominal flow is 1 for enabling proper ionization or charging of the particles of the sample and to improve the accuracy of the output.

Claim 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reavell, Marjamaki, and in further view of Bartz et al. (US 5350922), hereinafter referred to as ‘Bartz’.

Regarding Claim 9, Reavell and Marjamaki disclose the claimed invention discussed in claim 1.
However, the combination does not disclose the dynamic range of the equipment is 10.
Nevertheless, Bartz discloses the dynamic range of the equipment is 10 (multiple sensors 20 with different sensitivities, arranged as shown in FIG. 4 or FIG. 5, can also be used to measure the large dynamic range of suspended particle concentrations in water [Col. 9 lines 10-14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell and Marjamaki, in view of Bartz to include the dynamic range of equipment being 10 for measuring sediment concentrations over more than 6 orders of magnitude ([Col. 9 lines 26-27]) and to enable appropriate sensitivities/accuracy of the equipment.

Regarding Claim 15, Reavell, Janka, and Marjamaki disclose the claimed invention discussed in claim 5.
However, the combination does not disclose the dynamic range of the equipment is 10.
Nevertheless, Bartz discloses the dynamic range of the equipment is 10 (multiple sensors 20 with different sensitivities, arranged as shown in FIG. 4 or FIG. 5, can also be used to measure the large dynamic range of suspended particle concentrations in water [Col. 9 lines 10-14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, Janka, and Marjamaki, in view of Bartz to include the dynamic range of equipment being 10 for measuring sediment concentrations over more than 6 orders of magnitude ([Col. 9 lines 26-27]) and to enable appropriate sensitivities/accuracy of the equipment.

Regarding Claim 17, Reavell, Janka, and Marjamaki disclose the claimed invention discussed in claim 6.
However, the combination does not disclose the dynamic range of the equipment is 10.
Nevertheless, Bartz discloses the dynamic range of the equipment is 10 (multiple sensors 20 with different sensitivities, arranged as shown in FIG. 4 or FIG. 5, can also be used to measure the large dynamic range of suspended particle concentrations in water [Col. 9 lines 10-14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, Janka, and Marjamaki, in view of Bartz to include the dynamic range of equipment being 10 for measuring sediment concentrations over more than 6 orders of magnitude ([Col. 9 lines 26-27]) and to enable appropriate sensitivities/accuracy of the equipment.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reavell, Janka, and Marjamaki.

Regarding Claim 5, Reavell discloses apparatus for measuring or monitoring particles in sample flow comprising means for driving flow into apparatus (apparatus for analysing a mixture comprising a fluid and a plurality of electrically charged particles [0007]; The aerosol is drawn into the instrument using a vacuum pump [0050]), means for electrically charging particles to become electrically charged particles by ions produced by a charger (the apparatus may comprise an electrostatic low pressure impactor (ELPI) instrument which charges the particles in an aerosol [0009]), and means for measuring electrical current carried by the electrically charged particles (Measurement of the electrical current flowing to these collection plates indicates the number of particles detected by each and hence the concentration of size class of particles. Each collection plate thus functions as an electrode [0009]), the means for charging the {03258/008370-USO/02380552.1 }3particles (the apparatus may comprise an electrostatic low pressure impactor (ELPI) instrument which charges the particles in an aerosol [0009]) and the means  for measuring electrical current carried by the electrically charged (Measurement of the electrical current flowing to these collection plates indicates the number of particles detected by each and hence the concentration of size class of particles. Each collection plate thus functions as an electrode [0009]), such that the means for measuring electrical current carried by the electrically charged particles (Measurement of the electrical current flowing to these collection plates indicates the number of particles detected by each and hence the concentration of size class of particles. Each collection plate thus functions as an electrode [0009]) measures a part of a total current carried by the particles (Measurement of the electrical current flowing to these collection plates indicates the number of particles detected [0009]).
However, Reavell does not disclose means for removing free ions which are not attached to the electrically charged particles and particles are dimensioned by maximizing Pchn2, where Pe = particle penetration through charger and n = number of elementary charges on a particle.
Nevertheless, Janka discloses means for removing free ions which are not attached to the electrically charged particles (trapping essentially all free ions and charged particles) Col. 6 lines 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell, in view of Janka to include a means for removing free ions which are not attached to the electrically charged particles for removing all charged particles having a diameter of 4nm or less and to improve the accuracy of the output. 
However, the combination does not disclose particles are dimensioned by maximizing Pchn2, where Pe = particle penetration through charger and n = number of elementary charges on a particle.
Nevertheless, Marjamaki discloses the number concentration as a function of the penetration through charger P and the average number of charges per particle n ([p. 253, eq. 5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reavell and Janka, in view of Marjamaki to maximize the particle penetration through the charger by squaring the average number of charges per particle for the benefit of increasing sensitivity and the number of particles in the sample. 
                                                                                                                                                                                                     Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:

Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to Claims 19-22, are allowable because the closest prior art, Reavell, Marjamaki, Janka, and Bartz either singularly or in combination, fail to anticipate or render obvious the charger being cylindrical and having a diameter D = (4Qst/π)1/3, where Qs = Flow rate and t = residence time in charger, in combination with all other limitations in the claim as claimed and defined by applicant.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jon Volkwein (US 6401520) discloses sampling of a gas with flow rate.
Gideon Eden (US 20040200265) discloses trapping particles using electrostatic force.
Charles Litton (US 6965240) discloses measuring ion current for particles at the collection electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863